Citation Nr: 1811678	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969, during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 administrative decision of the Department of Veterans Affairs (VA) VRE Division in Columbus, Ohio.  Subsequently, jurisdiction was transferred to the Regional Office (RO) in Detroit, Michigan.
The Board notes the Veteran is unrepresented in this matter.  See February 2010 Letter from the Veteran; see also October 2008 Board Decision (requesting clarification whether the Veteran was represented by the same private counsel in this matter, who was representing in a simultaneously pending set of disability compensation claims). 
	
In January 2013, the Board remanded this matter for further development; namely, to afford the Veteran with the Decision Review Officer (DRO) hearing he previously requested and to obtain his vocational rehabilitation file, each of which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

The Board notes the Veteran also currently has an appeal pending for increased disability ratings for multiple service-connected disabilities.  However, these claims were the subject of a separate Board decision in August 2017, which remanded the matter back to the RO for further development.  As these claims have not been certified back to the Board, no action is necessary at this time.


FINDING OF FACT

Upon the Veteran's re-application for VRE benefits in March 2009, a vocational rehabilitation counselor (VRC) determined he was entitled to and eligible for VRE benefits, finding that while he had a serious employment handicap, the achievement of his vocational goal was currently feasible. 


CONCLUSION OF LAW

There is no specific error of fact or law remaining for adjudication.  38 U.S.C. 
§ 7105(d)(5) (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends the May 2005 administrative decision denying him vocational rehabilitation and employment (VRE) benefits was improper.  October 2005 Letter from the Veteran; see generally May 2017 DRO Hearing Transcript.  More specifically, he asserts that when he applied in July 2003, the VRC assigned to his case determined he was entitled to VRE benefits.  May 2017 DRO Hearing Transcript at 2-3.  However, when his case was transferred to another VRC, that VRC determined he was totally disabled and unemployable.  Consequently, he was denied VRE benefits.  

As a procedural matter, a veteran is entitled to a rehabilitation program under 
38 U.S.C. § 3100 et seq. (2017), if he has a service-connected disability rated at 20 percent or more, which was incurred or aggravated in service on or after September 16, 1940.  38 U.S.C. § 3102(a).  Upon application,  the veteran is to be provided an initial evaluation to determine if he is entitled to and eligible for benefits.  

If a VRC finds the veteran is entitled to and eligible for VRE benefits, a determination as to whether he has a serious employment handicap must be made.  38 U.S.C. § 3106(a)(2)(A).  In the event, the VRC concludes the veteran has a serious employment handicap, the VRC must also determine whether the achievement of his vocational goal is currently reasonably feasible.  38 U.S.C. 
§ 3106(a)(2)(B).  If the VRC finds that the achievement of his vocational goal is currently reasonably feasible upon initial evaluation, the veteran is to be provided an individual written plan of vocational rehabilitation.  38 U.S.C. § 3106(a)(B)(b).  

On the other hand, if the VRC is unable to determine whether the veteran's achievement of his vocational goal is currently reasonably feasible following initial evaluation, an extended evaluation is to be provided.  38 U.S.C. § 3106(a)(B)(c).  

A review of the claims file discloses the Veteran applied for VRE benefits in July 2003.  July 2003 Disabled Veterans Application for Vocational Rehabilitation.  His case was initially assigned to K.M., a VRC, who found he was entitled to VRE benefits and deemed the achievement of his vocational goal was feasible at that time.  June 2004 Counseling Narrative (L.E.J., another VRC noted that while the Veteran had begun the evaluation and counseling process with K.M., there were no documents supporting K.M.'s determinations in the claims file and K.M. had not followed the proper protocol; there was no finding he had a serious employment handicap); see also 38 U.S.C. §§ 3102(a), 3106(a); February 2009 Rating Decision Codesheet; DD Form 214.

Following K.M.'s retirement, the Veteran's case was ultimately transferred to W.H.D., another VRC.  In January 2005, W.H.D. reversed K.M.'s decision and issued an administrative decision denying him VRE employment benefits upon finding the achievement of his vocational goal was not currently feasible.  January 2005 Letter to the Veteran (finding that it was not reasonable to expect the Veteran would be able to succeed in a program of training or education and get a job in an occupation that matched his skills, talents, and interests); see also 38 U.S.C. 
§ 3106(a)(2)(B).  W.H.D. rendered a second administrative decision in May 2005 reiterating the January 2005 denial of VRE benefits and also denying entitlement to independent living services.  May 2005 Letter to the Veteran; see also 38 U.S.C. 
§ 3106(a)(2)(B).  Thereafter, this appeal ensued.

During the pendency of this appeal, the Veteran continued to renew his request for VRE benefits.  He submitted Disabled Veterans Applications for Vocational Rehabilitation in November 2006 and March 2009.  Following receipt of his November 2006 Disabled Veterans Application for Vocational Rehabilitation, the VA VRE Division initially re-established his eligibility for VRE benefits.  However, in January 2007, the VA noted the pending appeal of the May 2005 administrative decision discontinuing his VRE benefits based on the finding the achievement of his vocational goal was not reasonably feasible.  January 2007 WINRS Case Note.  As a result, the VA VRE Division determined his case had been erroneously handled and sent him a letter in January 2007 advising him that due to this pending appeal and the fact the current information supported the prior decision, his case would not be re-opened. Id.; January 2007 Letter to the Veteran. 

The Veteran applied again in March 2009.  March 2009 Disabled Veterans Application for Vocational Rehabilitation.  Once more, the VA VRE Division re-established his eligibility for VRE benefits.  Unlike in January 2007, despite the fact this appeal remained active, the VA VRE Division re-opened his case.  

After conducting an initial evaluation, a VRC determined the Veteran was entitled to VRE benefits.  March 2009 Notes from Counseling and Next Steps - Entitlement Determination.  Significantly, while this VRC determined he still had a serious employment handicap, the VRC found the achievement of his vocational goal was currently reasonably feasible.  38 U.S.C. § 3106(a)(2); March 2009 Employment Handicap & Serious Employment Handicap Worksheet; March 2009 Feasibility Worksheet.  Consequently, VRE benefits were extended to him, and evaluation and counseling services were put in place.  38 U.S.C. § 3106(a)(B)(b).  

Ultimately, the Veteran's VRE benefits were discontinued yet again in January 2011.  January 2011 Letter to the Veteran.  In a January 2011 letter, the VRC issued an administrative decision discontinuing his case because he did not follow through with the evaluation and counseling requirements necessary to develop his rehabilitation program.

This appeal was premised on the Veteran's disagreement with the May 2005 administrative decision's denial of VRE based on the finding that the achievement of his vocational goal was not feasible at that time.  June 2005 Statement in Support of Claim; November 2005 VA Form 9.  In light of the March 2009 VRC's determination that he was entitled to VRE benefits and the achievement of his vocation goal was currently reasonably feasible, the Board finds there is no longer any error of fact or law remaining for the Board to adjudicate.  38 U.S.C. 
§ 7105(d)(5).  

The Board acknowledges the Veteran's VRE benefits were discontinued once more in January 2011.  However, the discontinuation was due to an entirely separate issue; his failure to follow through with the program requirements.  Even though the January 2011 letter advised him of his right to appeal the decision, he did not initiate an appeal and the decision became final.  38 C.F.R. §§ 20.201, 20.302, 20.1103.  As a result, the Board has no jurisdiction over it.  38 U.S.C. 
§ 7104.
As the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appeal, this claim is dismissed.  38 U.S.C. 
§ 7105(d)(5). 


ORDER

The issue of entitlement to VRE benefits under Chapter 31, Title 38 of the United States Code is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


